IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1416-12



LARRY EUGENE BERRY, Appellant


v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FOURTH COURT OF APPEALS

BEXAR COUNTY



 Per curiam.

O R D E R



	Review is granted on Ground Four presented in Appellant's Petition for Discretionary
Review, which concerns the sufficiency of the evidence that Appellant was acting in a
fiduciary capacity.  In addition to that ground, the Court grants discretionary review on its
own motion and would request briefing from the parties on the following question:
	When two offenses are tried jointly, and one of the convictions is reversed for
insufficient evidence, should the defendant receive a new punishment hearing
on the remaining offense? 
	The Clerk of this Court will send copies of this order to the Court of Appeals for the
Fourth District, the State Prosecuting Attorney, the District Attorney for Bexar County, and
Appellant. 

En Banc.
Entered June 12, 2013.
Do Not Publish